Citation Nr: 0505353	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-27 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sinus disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a left knee 
disability. 

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for shin splints of the 
left lower extremity.  

6.  Entitlement to service connection for shin splints of the 
right lower extremity.  

7.  Entitlement to service connection for hemorrhoids.  

8.  Entitlement to service connection for a chronic skin 
rash.  

9.  Entitlement to service connection for bilateral hearing 
loss disability. 

10.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
February 1992, including service in Southwest Asia from 
October 1990 to April 1991.  His primary specialty was cannon 
crewmember.  His awards and decorations include the combat 
action ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  Neither a chronic sinus disorder, a low back disorder, a 
right knee disorder, a left knee disorder, hemorrhoids, nor a 
chronic skin rash was present during active service, none of 
these disorders is due to an undiagnosed disorder, and none 
of the disorders is etiologically related to service.

2.  The veteran does not have chronic shin splints of either 
lower extremity.

3.  The veteran's current tinnitus and bilateral hearing loss 
disability are etiologically related to the veteran's active 
military service.  

CONCLUSIONS OF LAW

1.  A sinus disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.317 (2004).  

2.  A low back disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2004).  

3.  A left knee disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2004).  

4.  A right knee disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2004).  

5.  Shin splints of the right lower extremity were not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.303, 3.317 
(2004).  

6.  Shin splints of the left lower extremity were not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.303, 3.317 
(2004).  

7.  Hemorrhoids were not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.317 (2004).  

8.  A chronic skin rash was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.317 (2004).  

9.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).  

10.  Tinnitus was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In this case, the record reflects that the veteran was 
provided the notice required under the VCAA in an October 
2002 letter, prior to the RO's initial adjudication of the 
veteran's claims.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  In addition, the 
veteran has been afforded VA examinations in response to his 
claims.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  In sum, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

Service medical records show that on audiological evaluation 
in September 1991, the veteran was diagnosed with bilateral 
high frequency sensorineural hearing loss, mild to moderate 
in the right ear and moderate to severe in the left ear.  An 
H-1 profile level was noted.  The evaluation report notes a 
history of tubes in the tympanic membranes as a child and 
history of exposure to loud noise.  Audiometric testing 
revealed pure tone thresholds in the right ear of 5, 5, 10, 
5, and 30 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 10, 
5, 10, 5, and 45 decibels at the same frequencies.  An 
additional audiometric reading reflected pure tone thresholds 
in the left ear of 10, 0, 0, 10, and 55 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  Pure tone 
thresholds in the right ear were 10, 5, 0, 5, and 25 decibels 
at the same frequencies.  An H-2 profile was noted.  

Service medical records show that the veteran was seen in 
January 1990 with complaints of a runny/stuffy nose and sore 
throat of two days' duration.  The assessment was viral upper 
respiratory infection.

On the October 1991 report of medical history, the veteran 
indicated a history of hearing loss, cramps in the legs and 
recurrent back pain.  On service separation examination, no 
clinical abnormalities were noted.  Audiometric testing 
reflected pure tone thresholds in the right ear of 30, 25, 
10, 10 and 5 decibels at 500, 1000, 2000, 3000, and 4000 
hertz respectively.  Pure tone thresholds in the left ear 
were 15, 5, 15, 10 and 5 decibels at the same frequencies.  

Service personnel records show that this military 
occupational specialty was cannon crewmember.  

Private treatment reports dated from April 1998 to August 
2001 show treatment for tinea cruris, tinea pedis, left 
otitis media, left otitis externa, sinusitis, and rhinitis.  
When the veteran was seen in April 1998 with sinus 
complaints, he reported that he had undergone a septoplasty 
in 1984 and that he had had recurrent sinus pain for the last 
three years.  

On VA audiological examination in January 2003, the veteran 
reported constant bilateral, severe ringing-type tinnitus as 
well as difficulty hearing in groups and background noise.  
He reported noise exposure from artillery while on active 
duty.  He denied significant work-related noise exposure.  He 
stated that the tinnitus had been present for a number of 
years and the difficulty hearing in groups and background 
noise had been gradual in onset.  Pure tone results in the 
right ear were 15, 20, 20, 20, 35 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  The pure tone 
average in the right ear was 24.  In the left ear, pure tone 
results showed 15, 15, 15, 20, and 50 hertz at the same 
frequencies.  The pure tone average in the left ear was 25.  
Speech recognition scores were 88 percent in both ears.  The 
examiner noted that the right ear showed a mild sensorineural 
loss at 4000 hertz with a severe to moderate sensorineural 
loss from 6000 to 8000 hertz.  The left ear showed a moderate 
to severe sensorineural loss from 4000 to 8000 hertz.  Word 
recognition was good bilaterally.  

On VA spine examination in February 2003, the veteran 
indicated that during active service he carried ammunition 
and noted pain in his lower back.  There was no radicular 
component and the condition has continued at this time with 
heavy lifting.  His post-service occupation included working 
on machines and standing on cement.  He was not presently 
employed.  Examination of the dorsolumbar spine revealed some 
tightness of the surrounding muscles but no actual muscle 
spasm.  There was no spine or paravertebral tenderness.  No 
abnormal curvature was present.  The veteran was able to flex 
to 90 degrees, extend to 20 degrees and perform lateral 
bending of 30 degrees.  Motion was slightly stiff but not 
overly uncomfortable.  There was a negative bilateral 
straight leg-raising test.  The diagnostic impression was 
activity-related lumbar strain.  X-ray studies of the 
lumbosacral spine were unremarkable.  

On VA joints examination in February 2003, the veteran stated 
that during basic training he noted some aching in his knees 
with running which more or less continued throughout his 
military service and was present occasionally post service, 
especially in the cold weather.  Treatment was with some 
medication while in the service and over-the-counter 
medication since discharge.  On physical examination, it was 
noted that the veteran was fully ambulatory with no semblance 
of a limp.  He used no external ambulatory aid.  Examination 
of both knees revealed no gross swelling or malalignment.  
There was full range of motion.  The knees were maintainable 
in extension against gravity and external force.  Both knees 
were stable in all phases.  There was crepitation noted on 
patellar motion, a little more apparent on the right than the 
left.  There were no areas of tenderness.  The diagnostic 
impression was bilateral knee arthalgia.  

On VA general medical examination in February 2003, the 
veteran indicated that he had daily, recurrent rhinorrhea and 
nasal blockage since his time in active service.  He stated 
that he was not taking any particular medication for the 
nasal drainage at the present time.  He denied any 
significant headache.  The veteran stated that he had 
hemorrhoid problems with bleeding and itching during active 
duty.  He was given topical medications at that time which 
seemingly alleviated the condition.  He continued to have 
recurrent blood noted on the toilet paper.  He had fairly 
good sphincter control with only minimal fecal leakage.  No 
evidence of anemia or fissures was shown.  The veteran 
indicated that he developed a rash in the groin area during 
active service.  It was noted that the condition was 
presently quiescent with only minimal erythema.  The 
diagnostic impressions included history of recurrent 
sinusitis; residuals of tinea infection, groin area 
bilaterally, currently quiescent; and external hemorrhoid 
with recurrent blood noted on toilet paper, sometimes 
pruritus.  X-ray studies of the sinuses reflected moderate 
mucosal thickening along the floor of the right maxillary 
antrum.  

Private treatment records dated from April 1998 to February 
2003 generally show treatment for rhinitis.  A March 2003 
record notes rhinitis with a mild allergic component and an 
irritative component secondary to the veteran's tobacco use.  

III.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

IV.  Analysis

Sinus Disability

The Board notes that the veteran underwent septoplasty prior 
to service.  He has not claimed that the septoplasty is 
service-connected.  He contends that he currently has sinus 
condition which began during active duty.  The service 
medical records show that he was treated for a brief upper 
respiratory infection, but are otherwise negative for the 
presence of a sinus disorder.  Moreover, the veteran's 
sinuses were found to be normal on the examination for 
separation and there is no post-service medical evidence of 
the disorder until approximately six years following the 
veteran's discharge from service, when he reported for 
clinical purposes only a three-year history of recurrent 
sinus pain.  The medical evidence shows that the veteran's 
sinus symptoms have been attributed to known clinical 
diagnoses.  There is no indication in the medical evidence 
that the veteran's current sinus disability had its onset in 
service or is otherwise etiologically related to service.  

The evidence of a nexus between the veteran's claimed sinus 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus between laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.  

Low Back Disability

The veteran contends that he currently has a low back 
disorder which began during active duty.  The veteran 
reported a history of recurrent back pain in October 1991, 
but service medical records do not document any diagnosis or 
abnormal finding pertaining to the veteran's low back.  
Moreover, they show that the veteran's low back was found to 
be normal on examination for discharge.  The only post-
service medical evidence of a low back disorder in the report 
of the February 2003 VA examination, which shows a diagnostic 
impression of activity-related lumbar strain.  While the 
veteran's back complaints have been attributed to a known 
clinical diagnosis, there is simply no indication in the 
medical evidence that the veteran's current back disability 
was present in service or that it is etiologically related to 
service.  

Again, the evidence of a nexus between this disability and 
the veteran's military service is limited to the veteran's 
own statements.  As noted above, laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  Id.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.  

Bilateral Knee Disability

The veteran contends that he currently has a bilateral knee 
disorder which began during active duty.  The service medical 
records, including the report of examination for separation, 
are negative for evidence of any knee disorder, and the only 
post-service medical evidence of a knee disorder is the 
February 2003 VA examination report attributing the veteran's 
knee symptoms bilateral knee arthalgia.  The evidence of a 
nexus between this bilateral disability and the veteran's 
military service is also limited to the veteran's own 
statements.  Again, this is not competent evidence of the 
alleged nexus.  Id.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.  

Bilateral Shin Splints

The veteran contends that he currently has bilateral shin 
splints which began during active duty.  There is no medical 
evidence of this disorder in service or thereafter.  While 
the veteran may sincerely believe that he has bilateral shin 
splints, as a lay person, he is not competent not to render a 
medical diagnosis.  Id.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.  

Hemorrhoids

The veteran contends that he currently has hemorrhoids which 
began during active duty.  Service medical records, including 
the report of examination for separation, are negative for 
the presence of this disorder, and the only post-service-
medical evidence of this disorder is the report of a February 
2003 VA examination.  There is no medical evidence of a nexus 
between this disorder and the veteran's military service.  
Again, the veteran's lay statements to the effect that the 
disorder began during his military service are not competent 
evidence.  Id.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  

Chronic Skin Rash

The veteran contends that he currently has a chronic skin 
rash which began during active duty.  There is no evidence of 
this disorder in service medical records, to include the 
report of examination for discharge which shows that the 
veteran's skin was found to be normal.  In addition, the 
February 2003 VA examination report is the only post-service 
medical evidence of this disorder.  It shows that the 
veteran's skin complaints have been attributed to a known 
clinical diagnosis.  There is no medical evidence suggesting 
that the veteran's skin disorder originated in service or is 
otherwise related to service.  Again, while the veteran has 
provided his own statements expressing his belief that he 
developed a chronic skin disorder in service, his is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  Id.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim.  

Hearing Loss and Tinnitus

As indicated above, the 2003 VA audiological evaluation 
demonstrates that the veteran currently has hearing loss 
disability as defined by 38 C.F.R. § 3.385.  

The Board notes that service medical records clearly display 
a loss of hearing acuity from enlistment to the time of the 
veteran's separation examination.  In this regard, it is 
noted that the veteran underwent several audiometric 
evaluations, some of which noted an H-1 profile for hearing 
and another listed H-2 profile for hearing.  In any event, 
most of the results do not reflect a hearing loss disability 
for VA compensation purposes; however, they do show a 
decrease in hearing acuity.  The Court has held that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Furthermore, 
the record confirms that the veteran was subjected to at 
least some degree of noise exposure coincident to his service 
duties as canon crewmember.  Post-service medical evidence 
shows ongoing findings of hearing loss, with the presence of 
a bilateral hearing loss disability (as defined by 38 C.F.R. 
§ 3.385).  Significant evidence of post-service noise 
exposure has not been shown and the veteran has been 
unemployed for several years.  Moreover, the record contains 
no medical opinion indicating that tinnitus is unrelated to 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is supportive of the veteran's claims for service 
connection for bilateral hearing loss disability and 
tinnitus.  



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a sinus disability is denied.  

Service connection for a low back disability denied.  

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for shin splints of the left lower 
extremity is denied.  

Service connection for shin splints of the right lower 
extremity is denied.  

Service connection for hemorrhoids is denied.  

Service connection for a chronic skin rash is denied.  

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


